Dismissed and Memorandum Opinion filed April 30, 2013.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-13-00203-CV

                         MOODY & MOLINA, Appellant
                                       V.

       LONG BA NGUYEN, INDIVIDUALLY AND LAN N. HUYNH,
                   INDIVIDUALLY, Appellees

                   On Appeal from the 125th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2010-19509A

                MEMORANDUM                      OPINION


      This is an appeal from a judgment signed February 18, 2013. On April 23,
2013, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                     PER CURIAM

Panel consists of Justices Boyce, Jamison, and Busby.